DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/31/2022 has been entered.

Summary and Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s reply filed 5/31/2022.
Claim 5 is cancelled.
Claim 21 is new.
Claims 1-4 and 6-21 are pending.
Claims 1, 9-12, 15-17,20, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Barreto et al. (US Patent Pub 2019/0095455) (Barreto) of record.
Claim 2, 3, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Barreto et al. (US Patent Pub 2019/0095455) (Barreto) of record, in view of Raman et al. (US Patent Pub 2006/0253502) (Raman).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Barreto et al. (US Patent Pub 2019/0095455) (Barreto) of record, in view of Raman et al. (US Patent Pub 2006/0253502) (Raman), further in view of Zhang et al. (US Patent Pub 2016/0308966) (Zhang) of record
Claims 6, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Barreto et al. (US Patent Pub 2019/0095455) (Barreto) of record, in view of Ijeomah et al (US Patent Pub 2006/0136501) (Ijeomah) of record.
Claims 7, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Barreto et al. (US Patent Pub 2019/0095455) (Barreto) of record, in view of in view of Raman et al. (US Patent Pub 2006/0253502) (Raman), further in view of Bodlaender (US Patent Pub 2006/0168000) of record.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statement filed 5/31/2022 has been fully considered, initialed, and signed by the Examiner.  A copy is attached to this Office action.

Note on Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 9-12, 15-17,20, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Barreto et al. (US Patent Pub 2019/0095455) (Barreto) of record.
In regards to claim 1, Barreto discloses a non-transitory computer readable medium including instructions stored thereon, the instructions, when executed by a computing system (Barreto at para. 0008) being effective to cause the computing system to:
a.	receive a request to restore a directory from a current state to a prior state at an earlier time (Barreto at paras. 0040-41)1; 
b.	read a list of synchronization events from a server file journal that have occurred in the directory subsequent to the prior state (Barreto at para. 0043)2;
c.	determine a predicted state of the directory after it has been restored to the prior state based on the list of synchronization events (Barreto at para. 0043)3; 
d.	plan synchronization actions based on the predicted state necessary to restore the directory to the prior state (Barreto at para. 0043)4; and
e.	execute the synchronization actions to restore the directory to the prior state.  Barreto at para. 0044.5
In regards to claim 9, Barreto discloses the non-transitory computer readable medium of claim 1, wherein the instructions to execute the synchronization actions include instructions to:
a.	perform a subset of the synchronization actions (Barreto at para. 0047)6;
b.	after the performance of the subset of the synchronization actions plan additional synchronization actions to restore the directory to the prior state (Barreto at para. 0047)7; and
c.	recursively perform a subset of the additional synchronization actions, and plan additional synchronization actions until the directory has been restored to the prior state.  Barreto at para. 0047.8
In regards to claim 10, Barreto discloses the non-transitory computer readable medium of claim 1, wherein the instructions cause the computing system to:  record the synchronization actions in the server file journal.  Barreto at para. 0034.
In regards to claim 11, Barreto discloses a method comprising:
a.	receiving a request to restore a directory from a current state to a prior state at an earlier time (Barreto at paras. 0040-41)9;
b.	reading a list of synchronization events form a server file journal that have occurred in the directory subsequent to the prior state (Barreto at para. 0043)10;
c.	determining a predicted state of the directory after it has been restored to the prior state bsed on the list of synchronization events (Barreto at para. 0043)11;
d.	planning synchronization actions based on the predicted state necessary to restore the directory to the prior state (Barreto at para. 0043)12; and
e.	executing the synchronization actions to restore the directory to the prior state.  Barreto at para. 0044.13
In regards to claim 12, Barreto in view of Raman discloses the method of claim 11, wherein the directory is a shared directory that is synchronized among the client device associated with a first user account of the content management system, a second client device associated with a second user account of the content management system, and the content management system.  Barreto at para. 0023.14
Claim 15 and 16 are essentially the same as claims 9, and 10, respectively, in the form of a method.  Therefore, it is rejected for the same reasons.
In regards to claim 17, Barreto discloses a system comprising:
a.	at least one non-transitory computer readable medium including instructions stored thereon (Barreto at para. 0019);
b.	at least one processor (Barreto at para. 0039) configured to execute the instructions which cause the at least one processor to:
i.	receive a request to restore a directory from a current state to a prior state at an earlier time (Barreto at paras. 0040-41)15;
	ii.	read a list of synchronization events from a server file journal that have occurred in the directory subsequent to the prior state (Barreto at para. 0043)16;
iii.	determine a predicted state of the directory after it has been restored to the prior state based on the list of synchronization events (Barreto at para. 0043)17;
iv.	plan synchronization actions based on the predicted state necessary to restore the directory to the prior state (Barreto at para. 0043)18;  and
	v.	execute the synchronization actions to restore the directory to the prior state.  Barreto at para. 0044.19
Claim 20 is essentially the same as claim 9 in the form of a system and use of the word “identify” instead of “plan”.  However, these words are interpreted to mean the same thing in light of the specification.  Therefore, it is rejected for the same reasons.
In regards to claim 21, Barreto discloses the non-transitory computer readable medium of claim 1, wherein the instructions cause the computing system to:
a.	receive a change to the directory before execution of at least one synchronization action
during the synchronization actions necessary to restore the directory to the prior state (Barreto at para. 0043)20; and
b.	store synchronizations related to the change in the server file journal to be after the at
least one synchronization action.  Barreto at para. 0043.21

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2, 3, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Barreto et al. (US Patent Pub 2019/0095455) (Barreto) of record, in view of Raman et al. (US Patent Pub 2006/0253502) (Raman).
In regards to claim 2, Barreto discloses the non-transitory computer readable medium of claim 1, wherein the instructions cause the computing system to:  after the synchronization actions to restore the directory to the prior state, synchronize the restored directory on a content management system with a client device (Barreto at para. 0048)22.
Barreto does not expressly disclose instructions to cause the computing system to receive a request to restore the directory from the prior state to the current state, plan second synchronization actions necessary to restore the directory from the prior state to the current state, and execute the second synchronization actions to restore the directory to the current state.
Raman discloses a system for maintaining consistency.  The system features a roll forward process to perform a redo operation (i.e., perform necessary events to restore the directory to the current state from a prior state).  Raman at para. 0061.
Barreto and Raman are analogous art because they are both directed to the same field of endeavor of backup and restoration of directories.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Barreto by adding instructions to cause the computing system to receive a request to restore the directory from the prior state to the current state;, plan second synchronization actions necessary to restore the directory from the prior state to the current state, and execute the second synchronization actions to restore the directory to the current state, as disclosed by Raman.
The motivation for doing so would have been because a user may want to undo a rollback process.

In regards to claim 3, Barreto in view of Raman discloses the non-transitory computer readable medium of claim 2, wherein the directory is a shared directory that is synchronized among the client device associated with a first user account of the content management system, a second client device associated with a second user account of the content management system, and the content management system.  Barreto at para. 0023.23
In regards to claim 8, Barreto in view of Raman discloses the non-transitory computer readable medium of claim 3, wherein the instructions cause the computing system to:  send a notification that the directory is being restored to the prior state to at least a second account.  Barreto at para. 0048.24

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Barreto et al. (US Patent Pub 2019/0095455) (Barreto) of record, in view of Raman et al. (US Patent Pub 2006/0253502) (Raman), further in view of Zhang et al. (US Patent Pub 2016/0308966) (Zhang) of record.
In regards to claim 4, Barreto in view of Raman discloses the non-transitory computer readable medium of claim 3, wherein the shared directory existed prior to the first user account gaining access to the shared directory.  Barreto at para. 0023.25
Barreto in view of Raman does not expressly disclose wherein the instructions cause the computing system to display the list of synchronization events for the shared directory in reverse chronological order, ending at a first synchronization event after the first user account gained access permission to the shared directory. 
Zhang discloses displaying an activity log (i.e., list of synchronization events for the shared directory) that are viewable for the particular user (e.g., Jane Doe).  Zhang at Fig. 20B.  Zhang also discloses a user can only view activity entries for which the user is authorized to view (i.e., ending … after a first user account gained access permission to the shared directory).  Zhang at para. 0313.
Barreto, Raman, and Zhang are analogous art because they are both directed to the same field of endeavor of shared directories and restoring files/directories.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Barreto in view of Raman by adding the feature of wherein the instructions cause the computing system to display the list of synchronization events for the shared directory in reverse chronological order, ending at a first synchronization event after the first user account gained access permission to the shared directory, as disclosed by Zhang.
The motivation for doing so would have been to provide the user with an easy way of viewing what events would be reversed.  Barreto discloses retrieving the activity in reverse order and Zhang discloses displaying the activity.  Therefore, the combination would result in displaying the activity in reverse order.

Claims 6, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Barreto et al. (US Patent Pub 2019/0095455) (Barreto) of record, in view of Ijeomah et al (US Patent Pub 2006/0136501) (Ijeomah) of record.
In regards to claim 6, Barreto discloses the non-transitory computer readable medium of claim 1, but does not expressly disclose wherein the restoration of the directory to the prior state maintains an access control list for the directory in the current state, wherein the access control list has been modified subsequent to the prior state.
Ijeomah discloses a system and method for changing or restoring parameters of a file or directory without any change to the permission settings (i.e.,maintains an access control list for the directory in a current state).  Ijeomah at para. 0013.  Therefore, any changes to the ACLs after the restore state are maintained in a current state if the user chooses not to track changes for permission commands.  Ijeomah at para. 0030.
Barreto and Ijeomah are analogous art because they are both directed to the same field of endeavor of restoring files/directories.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Barreto by adding the features of wherein the restoration of the directory to the prior state maintains an access control list for the directory in a current state, wherein the access control list has been modified subsequent to the prior state, as disclosed by Ijeomah.
The motivation for doing so would have been because it would give users more control over their individual file system.  Ijeomah at para. 0048.

Claims 13 and 18 are essentially the same as claim 6 in the form of a method and a system, respectively.  Therefore, they are rejected for the same reasons.

Claims 7, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Barreto et al. (US Patent Pub 2019/0095455) (Barreto) of record, in view of in view of Raman et al. (US Patent Pub 2006/0253502) (Raman), further in view of Bodlaender (US Patent Pub 2006/0168000) of record.
In regards to claim 7, Barreto in view of Raman discloses the non-transitory computer readable medium of claim 3, but does not expressly disclose wherein subsequent to the prior state the first user account gained access to a shared subdirectory that is subordinate to the shared directory, wherein the instructions cause the computing system to:  during the restoration of the directory to the prior state, unmount the shared subdirectory to the shared subdirectory does not appear in the directory, but the first user account still has access to the shared subdirectory.
Bodlaender discloses a system and method of sharing files between users on a network.  Bodlaender at abstract.  A user can create a new folder (i.e., sub-directory) and share this folder with other users.  However, once the folder reverts (i.e., during restoration of the directory to the prior state), the shared folder (i.e., subdirectory) is unshared (i.e., unmounted) and is no longer accessible to other users (i.e., does not appear in the directory.  The user who created the folder (i.e., the first user) still has access to the folder.  Bodlaender at para. 0078.
Barreto, Raman, and Bodlaender are analogous art because they are both directed to the same field of endeavor of shared directories.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Barreto in view of Raman by adding the features of wherein subsequent to the prior state the first user account gained access to a shared subdirectory that is subordinate to the shared directory, wherein the instructions cause the computing system to:  during the restoration of the directory to the prior state, unmount the shared subdirectory to the shared subdirectory does not appear in the directory, but the first user account still has access to the shared subdirectory, as disclosed by Bodlaender.
The motivation for doing so would have been because a user may not want to share a directory forever.  Bodlaender at para. 0078.

Claims 14 and 19 are essentially the same as claim 7 in the form of a method and system, respectively.  Therefore, they are rejected for the same reasons.

Response to Amendment
Rejection of Claims 6, 13, and 18 under 35 U.S.C 112(b)
Applicant’s amendment to claims 6, 13, and 18 is acknowledged.  The rejection to claims 6, 13, and 18 under 35 U.S.C. 112(b) is withdrawn.      

Response to Arguments
Rejection of claims 1-4, 8-12, 15-17, and 20 under 35 U.S.C. 102(a)(2)
Applicant’s arguments in regards to the rejections to claims 1-4, 8-12, 15-17, and 20 under 35 U.S.C. 102(a), have been fully considered but they are not persuasive.  
In regards to claim 1, Applicant alleges Barreto fails to disclose (1) “the synchronization actions update references to a portion of blocks from a plurality of blocks associated with a content item to cause the content item to have content associated with the prior state, and wherein a different portion of blocks of the content item correspond to multiple versions of the content item spanning at least from the prior state to the current state” and (2) “reading a list of synchronization events from a server file journal … determining a predicted state of the directory … based on the list of synchronization events, and planning synchronization actions … necessary to restore the directory to the prior state.”  Remarks at 9-10.  
Applicant is required to give claim limitations their broadest reasonable interpretation in light of the specification.  MPEP 2111.
In regards to argument (1), it is noted that the features upon which Applicant relies are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In regards to argument (2), Applicant alleges Barreto does not disclose “reading a list of synchronization events from a server file journal that have occurred in the directory subsequent to the prior state.”   Barreto discloses change log (i.e., a server file journal) that lists all the changes made to the file system (i.e., synchronization events … that have occurred in the directory) after the point in time (i.e., subsequent to the prior state).  Barreto at para. 0043.  It is unclear why Applicant believes the limitation distinguishes from what is disclosed by Barreto.  For at least these reasons, Examiner asserts Barreto discloses the “reading a list … “ limitation.
In regards to the next two limitations argued by Applicant, these limitations were addressed in the prior Office action mailed 2/1/2022.  Examiner reiterates the same response here.  In addition, Applicant has amended the “plan synchronization actions…” limitation and it now recites “plan synchronization actions based on the predicted state necessary to restore the directory to the prior state.”  Applicant argues Barreto fails to disclose performing “necessary synchronization actions” because Barreto simply identifies each change to the directory and reverses that change (by reviewing the change log).  Remarks at 10.  Contrary to Applicant’s allegation, Examiner asserts Barreto discloses the limitation because the reversals are “necessary synchronization actions” under the broadest reasonable interpretation of the limitation.  In order to restore the directory from a current state to a prior state, each of the reversals are necessary to do so.  For at least these reasons, Examiner asserts Barreto discloses the “plan synchronization actions … “ limitation as amended.
Applicant does not present additional arguments with regards to the remaining limitations.  Therefore, Examiner asserts Barreto discloses all the limitations of claim 1 for the reasons explained.  Applicant also does not present additional arguments with regards to the remaining claims.  Therefore, they also remain rejected as set forth above.
In view of Applicant’s amendment to claims 2-4 and 8, their rejections under 35 U.S.C. 102(a)(2) are withdrawn and new grounds of rejection are set forth above as necessitated by Applicant’s amendments.
The rejection to claims 1, 9-12, 15-17, and 20 under 35 U.S.C. 102(a)(2) is maintained.

Rejection of claim 5 under 35 U.S.C. 103
Claim 5 is cancelled rendering its rejection moot.


Rejection of claims 6, 13, and 18 under 35 U.S.C. 103
Applicant’s arguments in regards to the rejections to claims 6, 13, and 18 under 35 U.S.C. 103 refer to the arguments presented in regards to claim 1, which are addressed above.  Consequently, the rejection to claims 6, 13, and 18 under 35 U.S.C. 103 is maintained for the same reasons.

Rejection of claims 7, 14, and 19 under 35 U.S.C. 103
Applicant’s arguments in regards to the rejections to claims 7, 14, and 19 under 35 U.S.C. 103 refer to the arguments presented in regards to claim 1, which are addressed above.  Consequently, the rejection to claims 7, 14, and 19 under 35 U.S.C. 103 is maintained for the same reasons.

Additional Prior Art
Additional relevant prior art are listed on the attached PTO-892 form.  These are:
Rodrigues et al. (US Patent Pub 2018/0039654) discloses a system and method for detecting bulk operations on remotely stored content to enable periodic synchronization and restore features.
Cisler et al. (US Patent Pub 2008/0034013) discloses a system and method for backup management with a user interface to allow for selecting what to restore.
Cheung (US Patent Pub 2017/0286229) discloses a system and method for tracking large folder operations on a collaborative cloud environment with restore capabilities.
Davis et al. (US Patent Pub 2014/0006357) discloses a system and method for restoring an archived file in a distributed filesystem.
Tomlachev (US Patent Pub 2017/0318099) discloses a system and method for processing tasks in a cloud service with the ability to restore deleted content.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-7970.  The examiner can normally be reached on M-F: 9:30am-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL LE/Examiner, Art Unit 2163                                                                                                                                                                                                        


	/TONY MAHMOUDI/               Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                         


    
        
            
        
            
    

    
        1 A user can initiate a restore of a file or directory to a prior version (i.e., request to restore a directory from a current state to a prior state at an earlier time).
        2 The change log (i.e., list of sync events from a server file journal) lists all the changes made to the file system after the point in time (i.e., subsequent to the prior state).
        3 The restore manager determines what changes must be reversed or rolled back to restore the directory to the specified point in time (i.e., determine an end state of the directory…)
        4 Restore manager retrieves the necessary entries from the change log to perform the restore (i.e., plan sync actions necessary to return the directory to the prior state).
        5 The changes are reversed to return the director to the specified point in time (i.e., prior state).
        6 The restore actions (i.e., sync actions) can be executed in one or more queues or performed in parallel.  Some may not be executed for some reason.  Therefore, only a subset is performed.
        7 If it cannot be performed, actions may be moved to a new queue (i.e., plan additional sync actions to return the directory to the prior state).
        8 Actions that cannot be completed will be tried and then bypassed until it can be attempted later until restore is processed (i.e., recursively perform a subset … until the directory has been returned to the prior state).
        9 A user can initiate a restore of a file or directory to a prior version (i.e., request to restore a directory to a prior state).
        10 The change log (i.e., list of sync events from a server file journal) lists all the changes made to the file system after the point in time (i.e., subsequent to the prior state).
        11 The restore manager determines what changes must be reversed or rolled back to restore the directory to the specified point in time (i.e., determine an end state of the directory…)
        12 Restore manager retrieves the necessary entries from the change log to perform the restore (i.e., plan sync actions necessary to return the directory to the prior state).
        13 The changes are reversed to return the director to the specified point in time (i.e., prior state).
        14 The hosting system (i.e., content management system) a directory or files can be shared with other users (i.e., directory is a shared directory synchronized among a client device and a second client device), as well as the host itself since the second client (i.e., the owner) initially uploaded the file/directory.
        15 A user can initiate a restore of a file or directory to a prior version (i.e., request to restore a directory to a prior state).
        16 The change log (i.e., list of sync events from a server file journal) lists all the changes made to the file system after the point in time (i.e., subsequent to the prior state).
        17 The restore manager determines what changes must be reversed or rolled back to restore the directory to the specified point in time (i.e., determine an end state of the directory…)
        18 Restore manager retrieves the necessary entries from the change log to perform the restore (i.e., plan sync actions necessary to return the directory to the prior state).
        19 The changes are reversed to return the director to the specified point in time (i.e., prior state).
        20 Changes made to the directory are logged in the change log.
        21 The change log (server file journal) stores changes to be used for restores later.
        22 After restoring, the hosting service (i.e., content management system) can synchronize with the user device.
        23 The hosting system (i.e., content management system) a directory or files can be shared with other users (i.e., directory is a shared directory synchronized among a client device and a second client device), as well as the host itself since the second client (i.e., the owner) initially uploaded the file/directory.
        24 User is provided a status message (i.e., send a notification) that the restore of the directory is in progress or completed (i.e., directory is being returned to prior state).  Here, the user is “at least the second account.”.
        25 In a situation where there are two users and the first user account gains access after the shared directory existed, then the second user account is the owner.  Barreto discloses allowing a user to upload files/folders to the file hosting service (i.e., content management system) and sharing it with specific users, like the first user account.